Citation Nr: 1741944	
Decision Date: 09/25/17    Archive Date: 10/04/17

DOCKET NO.  13-06 402A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1. Entitlement to service connection for degenerative disc disease of the thoracolumbar spine with chronic low back strain (low back condition).

2. Entitlement to service connection for a sleep disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

G. Johnson, Associate Counsel


INTRODUCTION

The Veteran had honorable active service in the United States Army from September 1996 to June 2005.  The Veteran received multiple awards and medals including the Army Commendation Medal and the Army Achievement Medal.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Phoenix, Arizona.

The Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge in May 2017.  A transcript of the hearing has been associated with the claims file.

The issue of service connection for sleep disorder is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The Veteran's current degenerative disc disease of the lumbar spine with chronic low back strain is proximately due to her service-connected disabilities, including her service-connected left knee disability.



CONCLUSION OF LAW

The criteria for entitlement to service connection for degenerative disc disease of the lumbar spine with chronic low back strain are met.  38 U.S.C.A. § 1110 (West 2016); 38 C.F.R. §§ 3.303, 4.71a, Diagnostic Code 5242 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

I. VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations imposes obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.326(a).  In light of the favorable disposition of the claim for service connection for degenerative disc disease of the lumbar spine with chronic low back strain, the Board finds that any deficiencies with regard to the duty to notify or assist is non prejudicial, and thus, no further discussion of VA's duties to notify and assist is necessary.

II. Analysis of Claim

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163, 1166-1167 (Fed. Cir. 2004).

For Veterans who have served 90 days or more of active service during a war period or after December 31, 1946, certain chronic diseases, including arthritis, are presumed to have been incurred in or aggravated by service if manifest to a compensable degree (10 percent disabling) within one year of discharge from service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309. 

Where the evidence shows a "chronic disease" in service or "continuity of symptoms" after service, the disease shall be presumed to have been incurred in or aggravated by service.  For the showing of "chronic" disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  With chronic disease as such in service, subsequent manifestations of the same chronic disease, at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes.  If a condition noted during service is not shown to be chronic, then generally a showing of "continuity of symptoms" after service is required for service connection.  38 C.F.R. § 3.303(b); see also Walker v. Shinseki, 708 F.3d 1331, 1337-1338 (Fed. Cir. 2013).

Service connection may also be granted for a disability proximately due to or the result of a service-connected disability and where aggravation of a nonservice-connected disorder is proximately due to or the result of a service-connected disability.  38 C.F.R. § 3.310; Allen v. Brown, 7 Vet. App. 439, 446-449 (1995) (en banc).

Reasonable doubt concerning any matter material to the determination is resolved in the Veteran's favor.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

In rendering a decision on appeal the Board must analyze the credibility and probative value of the evidence, account for the evidence, which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994).


III. Service Connection for Low Back Condition

The Veteran seeks service connection for degenerative disc disease of the lumbar spine with chronic low back strain.  The Veteran asserts that her low back condition is related to her service-connected disabilities, including her service-connected left knee disability.  At the May 2017 videoconference hearing, the Veteran testified that she began having back problems in 2005 after her left knee surgery in 2004.  The Veteran testified that she took over-the-counter medication to treat her low back condition.  She testified that she did not take prescribed medication to treat her low back condition, because she had problems taking prescribed medications in the past.  She testified that after her surgery in 2004, she went into respiratory distress because she was overmedicated.  Since then she had been unwilling to take medication to treat her low back condition.

In a February 2006 statement, the Veteran asserted that she walked with an extreme limp, and in a June 2008 statement, the Veteran asserted that she had not walked without a limp since her first knee surgery in October 2004.

The Veteran served in the United States Army from September 1996 to June 2005.  Service treatment records reflect a diagnosis of lumbosacral sprain from December 2000.  Service treatment records in April 2000 reflect that the Veteran reported that she had knee pain with swelling for the past three months, and that working during the day caused her to limp.  Service treatment records in December 2000 reflect that the Veteran was diagnosed with lumbosacral sprain.  The Veteran reported that she was walking when her back started hurting.  She reported that she had constant sharp pain, with no relieving factors.

In October 2004, the Veteran underwent left knee arthroscopy.  The Veteran was prescribed different medications following surgery to treat complications, including a knee infection.  The Veteran was hospitalized for an accidental narcotic overdose due to increasing left knee pain.  The treatment provider noted that Veteran had difficulty tolerating pain medications.

The Veteran underwent a physical examination in April 2005 for her left knee disability.  The examiner noted that the Veteran walked with a severe left limp with a left knee brace in place.  The examiner noted a February 2005 private treatment record, which reflected that the Veteran had an antalgic gait with shortened stance phase, and a March 2005 private medical treatment record, which reflected that the Veteran had a normal gait with a limp on the left.

Post-service treatment records reflect that the Veteran was diagnosed with degenerative disk disease of the lumbar spine, with chronic low back strain from July 2006.

In a September 2005 VA general examination of the Veteran's left knee, the examiner noted that the Veteran had a guarded gait due to left knee pain.

The Veteran was afforded a VA examination in July 2006, which reflected a diagnosis of degenerative disk disease of the lumbar spine, with chronic low back strain.  The Veteran reported that she began experiencing low back pain without any trauma in approximately 2003.  The Veteran reported that she was not medically treated for her chronic low back pain.  The Veteran treated her low back pain with over-the-counter medication.  She reported that she had been having intermittent low back pain without any radiation since 2003.  The examiner did not opine as to the etiology of the Veteran's low back condition.

VA treatment records in April 2007 reflect the Veteran was seen for a social work consult.  The Veteran reported that after her knee surgery, she started walking with a limp.  The treatment provider noted that the Veteran walked with a limp.

VA treatment records in March 2009 reflect that the Veteran had an x-ray of her lumbar spine in September 2008, which revealed mild to moderate biconvex scoliosis of the lumbar and lower thoracic spine, and mild lumbar spondylosis.  The Veteran reported that she had been having problems with her back since 1998, and it began to worsen significantly in 2004.  She could not recall any injury to her back.

April 2010 VA treatment records reflect that the Veteran reported that she had been having increasing left knee pain, and she was having difficulty ambulating.  A June 2010 VA treatment provider noted that the Veteran had a slight antalgic gait and flexed knee gait.

A June 2012 private opinion reflects a diagnosis of back pain and osteoarthritis.  The Veteran complained of low back pain, numbness, and weakness.  She described the pain as radiating from both hips and both knees.  The treatment provider noted that the pain was located in the lower back region and did not radiate below the knees.  The Veteran reported that she did not have a prior history of back pain.  The treatment provider opined that the Veteran's back pain was related to her left knee problems.  The treatment provider reviewed the Veteran's past medical history, surgical history, family history, and social history.

July 2012 VA treatment records reflect a diagnosis of lumbago.  The treatment provider noted that the Veteran had a history of osteoarthritis, low back pain, and multiple surgeries on her left knee due to complications with a methicillin-resistant staphylococcus aureus (MRSA) infection.  The Veteran reported that she had low back pain.  Physical examination of the Veteran revealed that the Veteran's left knee had flexion contracture.  The treatment provider noted that the Veteran's left leg was functionally shorter than her right leg due to knee contracture.  The treatment provider noted that the Veteran had unequal leg length and gait disturbance with chronic knee pain.  The treatment provider opined that the Veteran's back pain may have been due to her knee problems, and her back pain was most likely related to malalignment from her left knee contracture, which was exacerbated by weak core stabilizers.

VA treatment records in December 2014 reflected a diagnosis of low back pain.  The treatment provider noted that the Veteran had a leg length discrepancy based upon an x-ray, which revealed that the Veteran's right leg was 5 mm longer than her left leg.  The treatment provider opined that the Veteran's leg length discrepancy contributed to the Veteran's low back pain.

In a May 2015 statement, the Veteran's spouse asserted that the Veteran experienced excruciating low back pain because she was overcompensating for her left knee.  Her spouse asserted that the Veteran's gait had been altered due to her left knee, and stated that she had trouble picking up her feet, and slid her feet when she walked.

The Veteran was afforded a VA examination in November 2016, which reflects a diagnosis of lumbar facet arthropathy (claimed as lumbar spine degenerative disc disease).  The Veteran reported that she had worsening constant low back pain that she described as daily throbbing pain, which was aggravated by prolonged sitting or standing for more than 5 minutes, bending, or squatting.  The Veteran reported that her low back pain began in approximately 2004.  The Veteran attributed her chronic low back pain to an October 2004 arthroscopic knee surgery to the left knee with an iatrogenic infection, and the five subsequent arthroscopic knee surgeries to the Veteran's left knee.  The Veteran also attributed her chronic low back pain to a leg length discrepancy, which was caused by a left leg lower extremity muscle atrophy with left leg lower extremity weakness secondary to multiple left knee surgeries.  Physical examination of the Veteran revealed that there was a discrepancy of 0.5 cm between the length of her left leg and the length of her right leg, and there was a discrepancy of 0.5 cm between her left calf and her right calf.  In regards to the discrepancy of the length of Veteran's legs, the examiner opined that the discrepancy of 0.5 cm was clinically insignificant.  The examiner noted that the criterion for clinically significant leg length discrepancy was 2.5 cm or more.  In regards to the discrepancy of between the sizes of the Veteran's calves, the examiner opined that 0.5 cm was not clinically significant.  The examiner noted that there was no objective evidence on examination of muscle atrophy.  The examiner opined that the Veteran's lumbar spine disability was less likely than not (less than 50 percent probability) proximately due to, or aggravated beyond natural progression by the Veteran's service-connected condition of left knee chondromalacia.  The examiner noted that the current medical literature did not recognize knee chondromalacia, or other condition of the knee, as a causative factor for developing lumbar facet arthropathy.

Resolving all reasonable doubt in the Veteran's favor, the Board finds that her current low back disability had its onset in service and service connection for a low back disability is warranted.  Service treatment records in December 2000 reflect a diagnosis of lumbosacral sprain.  The Veteran was medically discharged from service in June 2005 due to a disability, and a July 2006 VA examination, reflected that the Veteran was diagnosed with degenerative disc disease of the lumbar spine, with chronic low back strain.  The June 2012 and July 2012 medical opinions establish that the Veteran's low back disability was related to her left knee disability.  The June 2012 and July 2012 opinions are competent, credible and probative, and coupled with the other medical evidence of record including the service records, VA treatment records, VA examinations and lay evidence, supports a conclusion that service connection for low back injury characterized as degenerative disc disease of the lumbar spine with chronic low back strain is warranted.


ORDER

Service connection for low back injury characterized as degenerative disc disease of the lumbar spine with chronic low back strain is granted. 



REMAND

Service Connection for Sleep Disorder

The Veteran asserts that a sleep disorder is related to her service-connected disabilities, including her left knee disability.  The Veteran asserts that she is unable to sleep as a result of the pain in her left knee.  The Veteran asserts that her problems sleeping are caused by physical pain, and not mental pain.

Post-service VA treatment records reflect complaints of sleep problems from August 2005.  VA treatment records in August 2005 reflect that the Veteran reported that she was unable to sleep comfortably since her knee surgery.  A June 2012 VA treatment record reflects a diagnosis of sleep pattern disturbance.  VA treatment records also reflect a diagnosis of obstructive sleep apnea from December 2014.

The Veteran was afforded a VA examination in November 2016.  The November 2016 VA examination is inadequate for adjudication purposes.  The examiner opined that due to the absence a pathophysiological relationship between knee chondromalacia actually causing sleep apnea, it is unlikely that the Veteran's service connected condition of left knee chondromalacia had effected (caused or aggravated beyond natural progression) the Veteran's obstructive sleep apnea.

The examiner did not specifically address whether the type of knee pain reported by the Veteran, which the Veteran described as so severe that it kept her awake, would aggravate sleep apnea symptoms.  While the examiner opined that chondromalacia does not cause sleep apnea, the examiner did not specifically address the impact of such severe pain.

The examiner discussed causation and aggravation as one issue, as opposed to two distinct issues.  When causation and aggravation are at issue, the Board must ensure that the opinion addresses each issue separately.  El-Amin v. Shinseki, 26 Vet. App. 136, 140 (2013).

Therefore, the Board finds that a VA examination is necessary to determine the nature and etiology of the Veteran's sleep disorder.

Accordingly, the case is REMANDED for the following action:

1. Provide the Veteran with a VA examination to determine the nature and etiology of the Veteran's claimed sleep disorder.  All necessary tests should be conducted.  The claims file should be made available to and be reviewed by the examiner in conjunction with the examination.  The examiner should address the following:

a. The examiner should provide an opinion as to whether it is at least as likely as not that a sleep disorder had its clinical onset during active service or is otherwise related to service.

The examiner should assume the Veteran is credible with regard to her assertion that she is unable to sleep as a result of the pain in her left knee, and her pain from her knee wakes her up throughout the night.

b. The examiner should provide an opinion as to whether the Veteran's sleep disorder was proximately caused by the Veteran's service-connected disabilities, to include left knee disability.

c. The examiner should provide an opinion as to whether the Veteran's sleep disorder was aggravated (increased in severity) by the Veteran's service-connected disabilities, to include left knee disability.

The examiner must provide a rationale for any proffered opinion.  If the examiner cannot provide an opinion without resorting to mere speculation, the examiner should provide a complete explanation as to why this is so.  If the inability to provide a more definitive opinion is the result of a need for additional information, the examiner should identify the additional information that is required.

2. The RO or the AMC should readjudicate the issue on appeal.  If the benefits sought on appeal are not granted to the Veteran's satisfaction, the Veteran and her representative should be furnished an appropriate supplemental statement of the case and be afforded an opportunity to respond.  Thereafter, the case should be returned to the Board for further appellate action.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112.





S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


